t c memo united_states tax_court charles dereck adams and melinda elizabeth adams petitioners v commissioner of internal revenue respondent docket no filed date charles dereck adams and melinda elizabeth adams pro sese christopher r moran for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency in petitioners’ federal_income_tax of dollar_figure and an all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar accuracy-related_penalty of dollar_figure pursuant to sec_6662 after conces- sions the issues for decision are whether petitioners are taxable on unre- ported distributions from retirement plans whether petitioners are liable for the additional tax on early distributions from those plans and whether peti- tioners are liable for the accuracy-related_penalty we resolve all three issues in respondent’s favor findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in virginia when they filed their petition charles adams petitioner was previously employed by the department of defense his employment was terminated allegedly for discriminatory reasons he commenced litigation challenging that discharge after termination of his employment petitioner was unable to secure a job with comparable pay to provide for his family’s living_expenses he made sub- stantial withdrawals during from his retirement accounts he was not aged respondent determined that petitioners’ return omitted dollar_figure of interest in- come for petitioners did not assign error in their petition or supply argument or other evidence concerning it at trial we deem this point conceded see rule b concession by failing to assign error 87_tc_56 concession by failing to argue or older when he made these withdrawals the withdrawals totaled dollar_figure as follows source thrift_savings_plan thrift_savings_plan charles schwab ira total retirement income amount dollar_figure big_number big_number big_number petitioners received an extension of time to file their federal_income_tax return they timely filed that return on date reporting retirement income of dollar_figure they thus failed to report dollar_figure of retirement_plan distributions petitioners claimed various itemized_deductions on their return including medical_expenses of dollar_figure and miscellaneous deductions of dollar_figure respondent’s automated underreporter unit flagged petitioners’ return because of a mismatch between their reported retirement income and the amounts shown on the forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that the payors supplied the irs accordingly increased petitioners’ taxable retirement income by dollar_figure the irs did not examine petitioners’ claimed deductions for medical or miscellaneous expenses however the increase to their adjusted_gross_income resulted in computational adjustments to both deductions reducing the allowed medical_expense_deduction to dollar_figure the irs also imposed under sec_72 a additional tax on the early distributions from petitioner’s qualified_retirement_plans on date the philadelphia service_center mailed petitioners a notice setting forth these adjustments the notice explained that retirement dis- tributions are subject_to a additional tax if paid before you reached age but that exceptions may apply as indicated in publication your federal_income_tax or publication individual_retirement_arrangements it then advised petitioners if the distributions shown on this notice are exempt from the additional tax please send us a signed explanation petitioners did not respond to this invitation on date the irs mailed petitioners a timely notice_of_deficiency determining their tax_liability as set forth above petitioners timely pet- itioned this court for redetermination their petition alleges that the withdrawals the form 1099-r reporting the dollar_figure distribution described it errone- ously it seems as an early distribution exception applies the irs did not question this reporting and accordingly computed the additional tax as of the dollar_figure balance of the distributions or dollar_figure respondent has not sought to amend his answer to assert a larger additional tax from petitioner’s retirement plans should be exempt from tax because they resulted from discrimination at work and were needed for medical_care and to fight for justice in preparing for trial respondent’s counsel noticed that petitioners might qualify for a reduction of the additional tax by virtue of sec_72 on date he wrote a letter to petitioners bringing this issue to their attention the tax may not apply in certain situations including when the distributions are made to pay medical_expenses sec_72 in your petition you allege that some of the distributions were used to pay medical_expenses if you can provide proof that the retirement account distributions were used to pay your or your family member’s medical_expenses we may be able to offer a partial concession on this issue to consider a partial settlement we will need to see in- voices receipts cancelled checks or other proof of payment petitioners acknowledged receipt of this letter but they provided respon- dent’s counsel with no substantiation of any medical_expenses respondent’s pretrial memorandum represented that despite his requests petitioners had de- clined to meet to prepare for trial and produce records during a pretrial con- ference call with the parties the court noted the potential relevance of petitioners’ claimed deduction for medical_expenses petitioners nevertheless persisted in declining to provide any substantiation of those expenses to respondent’s counsel at trial petitioners argued that it would be inequitable to tax them on retire- ment plan withdrawals that were necessitated by petitioner’s allegedly discrimina- tory job termination to document the difficulties this had caused them peti- tioners attempted to introduce into evidence a narrative that petitioner had prepared which recounted among other things the family’s medical problems respondent’s counsel objected to the admission of this document i’ve sent him letters in the past and i believe we’ve discussed it on our conference call that potentially medical_expenses could be rele- vant to the early withdrawal penalty i’ve been asking mr adams for months to provide whatever proof he has of that he hasn’t produced anything other than this which is really just argument the court examined this document and determined that it was devoid of any substantiation of actual medical_expenses but consisted solely of argument the court accordingly sustained respondent’s objection to its admissibility the only explanation petitioners have offered for their refusal to supply substantiation of the medical_expenses underlying their claimed deduction is that the receipts are allegedly voluminous and would be tedious and expensive to copy respondent has not sought to amend his answer to deny any portion of the dollar_figure medical_expense_deduction that was allowed in the notice_of_deficiency opinion a burden_of_proof when contesting the determinations set forth in a notice_of_deficiency the taxpayer generally bears the burden_of_proof see rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact b taxability of retirement account distributions sec_61 provides that gross_income means all income from whatever source derived sec_408 provides that e xcept as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee sec_408 provides several exceptions to this rule--eg for rollover_contributions transfers incident_to_divorce and distributions for charitable purposes see sec sec_6201 provides that the irs in certain circumstances cannot rely solely on information returns to establish unreported income but shall have the burden of producing reasonable and probative information in addition thereto this provision applies only where the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and only if the taxpayer has fully cooperated with the secretary petitioner has not asserted a reasonable dispute with respect to any item_of_income reported by the payors on the forms 1099-r d there is no exception for distributions used to defray ordinary living_expenses following the loss of a job or other misfortune the thrift_savings_plan in which petitioner participated while he was an employee of the department of defense is treated as a qualified_trust described in sec_401 that is exempt from taxation under sec_501 see sec_7701 any distribution from the thrift_savings_plan is treated in the same manner as a distribution from a qualified_trust sec_7701 under sec_72 any amount actually distributed from a qualified_trust is taxable to the distri- butee in the year distributed see sec_402 sec_72 has no exception that would prevent the distributions from petitioner’s thrift_savings_plan account from being includible in his gross_income petitioner contends that it would be inequitable to tax him on these distri- butions because he would not have made these withdrawals but for his allegedly discriminatory discharge although petitioner acted honorably in providing for the welfare of his family following this hardship his conduct has no bearing on whether the retirement account distributions were includible in his gross_income under the code they are so includible c sec_72 additional tax where as here a taxpayer receives a distribution from a qualified retire- ment plan sec_72 generally provides that his tax shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 provides several exceptions to this rule eg where the taxpayer receiving the distribution has attained the age of or is disabled see sec_72 iii a further exception appears in sec_72 captioned m edical expenses it provides with exceptions not rele- vant here that an early distribution from a qualified_retirement_plan is not subject_to the additional tax to the extent it does not exceed the amount allowable as a deduction under sec_213 for amounts paid during the taxable_year for medical_care as in effect for sec_213 allowed as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income petitioner had not attained the age of when he received the distribu- tions at issue petitioners are thus liable for the additional tax unless another exception in sec_72 applies the only exception they have alleged by way of partial offset to the additional tax is the exception for medical_expenses petitioners have the burden of proving that this exception applies see el v commissioner t c __ __ slip op pincite date although the irs allowed a dollar_figure deduction for medical_expenses in the notice of defici- ency this followed a document-matching audit the irs did not examine the medical_expenses underlying that deduction or make any judgment as to their legitimacy to be entitled to the offset provided in sec_72 petitioners must demonstrate the amount allowable as a deduction under sec_213 the fact that the irs did not disallow a deduction does not mean that the amount petitioners claimed for medical_expenses was allowable as a deduction in order to show that their claimed deduction was allowable petitioners must establish that they are actually entitled to this deduction petitioners have made no effort to discharge this burden_of_proof they were repeatedly informed--by the irs service_center by respondent’s counsel and by the court--that their medical_expenses if substantiated could serve to offset the additional tax yet they declined to provide any substantiating documentation to respondent’s counsel and brought no such evidence with them to trial because petitioners have failed to demonstrate that the exception set forth in sec_72 applies they are liable for the dollar_figure additional tax that respondent determined in the notice_of_deficiency d accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment_of_tax that is attributable among other things to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is sub- stantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 respondent’s notice_of_deficiency determined an understatement of income_tax in excess of dollar_figure which we have sustained this amount comfortably exceeds dollar_figure and of the total_tax required to be shown on petitioners’ return respondent has thus carried his burden of production by demonstrating a substantial under- statement of income_tax see sec_7491 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it once the commissioner has carried his burden of pro- duction the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunder- standing of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer ibid rea- sonable cause may also be shown by demonstrating reliance on the advice of a competent tax professional petitioners prepared their tax_return they did not testify to having received any advice that the distributions from petitioner’s retirement plans were nontaxable to the contrary they reported dollar_figure of these distributions as taxable_income and offered no rationale for omitting the dollar_figure balance we therefore sustain the penalty as to the portion of the underpayment attributable to petitioners’ unreported income we likewise sustain the penalty as to the portion of the underpayment attri- butable to the additional tax on their form_1040 u s individual_income_tax_return for petitioners were required to report on line a dditional tax on iras and other qualified_retirement_plans and were instructed to a t- tach form_5329 if required form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts instructed the taxpayer to report on line e arly distributions that are not subject_to the additional tax and enter the appropriate exception number from the instructions for the instructions told taxpayers to enter exception number for q ualified retirement_plan distributions up to the amount you paid for unreimbursed medical_expenses during the year minus of your adjusted_gross_income for the year petitioners during received dollar_figure of what they knew to be early distributions from petitioner’s retirement plans but they did not report any additional tax on line of their return they did not attach form_5329 to their return to claim that these distributions were partially exempt from additional tax on account of their medical_expenses and when the possible availability of this offset was explained to them by the irs service_center respondent’s counsel and the court petitioners declined to provide any substantiation of those expenses we accordingly conclude that they do not qualify for the reasonable_cause defense as to any portion of the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
